                         United States District Court
                       Western District of North Carolina
                              Charlotte Division

     Julio Cesar Rosales Lopez,       )              JUDGMENT IN CASE
                                      )
            Petitioner(s),            )                3:18-cv-00144-RJC
                                      )             3:08-cr-00134-RJC-DSC
                 vs.                  )
                                      )
               USA,                   )
           Respondent(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having
been rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s May 18, 2020 Order.

                                               May 18, 2020




        Case 3:18-cv-00144-RJC Document 23 Filed 05/18/20 Page 1 of 1
